DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 5/3/21 have been fully considered but they are not persuasive to overcome the rejection. Regarding the amended limitations, US 2018/0265381 to Liu et al. teaches the use of MoS2 nanosheets for water treatment such as generating H2O2 under visible light for water disinfection

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, “using the H2O2 for disinfection of water is unclear” since no steps of the process are recited. It is suggested that the claims be amended to recite at exposing contaminated water to H2O2 for disinfection.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 9-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over “Unusual Reactivity of MoS2 nanosheets to Biswajit et al. in view of “Electrospraying route to nanotechnology: an overview” to Jaework et al. and US Patent Application Publication 2018/0265381 to Liu et al.
Regarding Claim 1, Biswajit et al. teaches reduction of silver ions at MoS2 nanosheets, forming Ag nanoparticles combined with oxidation of Mo(IV) to Mo(VI) followed by spontaneous transformation of the Ag nanoparticles forming Ag2S nanoparticles (See entire document) resulting in defect-rich nanosheet and nanoscale holes (Fig 3 and related discussion). Biswajit et al. does not teach electrospray deposition of Ag ions. However, electrospray for depositing ions is well known in the art. For example, Jaework et al. teaches electrospray of ions (See entire document). It would have been obvious to one of ordinary skill in the art at the time of 
Further, Biswajit et al. in view of Jaework et al. does not teach the use of the MoS2 nanosheets for water treatment such as generating H2O2 under visible light for water disinfection. However, the use of MoS2 nanosheets for water treatment such as generating H2O2 under visible light for water disinfection is known in the art as shown by Liu et al. It would have been obvious to one of ordinary skill in the art at the time of invention to use the nanosheet of Biswajit et al. in view of Jaework et al. for water disinfection as shown by Liu et al. with predictable results.
Regarding Claims 2 and 5, Biswajit etal. teaches silver acetate, nitrate. Jaework teaches (p 202) metal nitrates and acetates.
Regarding Claim 7, Biswajit et al. teaches MoS2.
Regarding Claim 9, Jaework et al. teaches nanoelectrospray ionization.
Regarding Claims 3, 4, 11 and 16, the limitations of hole size, Mo-rich edges photocatalytic activity, disinfection efficiency and sulphur extraction capability would reasonably be expected to result from the claimed process or else are the result of essential limitations that have not been claimed.
Regarding Claim 6, Jaework et al. teaches solvents such as water for methanol, ethanol and tetrahydrofuran (Table 2) for electrospraying, with other solvents being an obvious expedient to provide a desired evaporation rate in the well-known manner.
Regarding Claim 13, Jaework et al. teaches electrospray is performed as droplets in the gas phase.
Regarding Claim 14, Jaework et al. teaches electrospray is performed in solution.

Regarding Claim 16, Biswajit et al. teaches metal ions.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over “Unusual Reactivity of MoS2 nanosheets to Biswajit et al. in view of “Electrospraying route to nanotechnology: an overview” to Jaework et al. and US Patent Application Publication 2018/0265381 to Liu et al. and in further view of US Patent Application Publication 2019/0177550 to Zhang et al.
Regarding Claim 8, as applied above, Biswajit et al. in view of Jaework et al. and Liu et al. teaches the method of the invention substantially as claimed, but does not expressly teach water, ITO-coated glass, copper, or silicon support. However, suitable supports for nanosheets are well-known in the art. For example, Zhang et al. teaches support substrates for MoS2 deposition include substrates such as silicon (Paragraphs 39 66 and 67). It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to use a suitable support such as silicon for nanosheet support with predictable results.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over “Unusual Reactivity of MoS2 nanosheets to Biswajit et al. in view of “Electrospraying route to nanotechnology: an overview” to Jaework et al. and US Patent Application Publication 2018/0265381 to Liu et al. and in further view of US Patent Application Publication 2019/0039028 to Wanunu et al.
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roberts P Culbert whose telephone number is (571)272-1433.  The examiner can normally be reached on Monday thru Thursday 7:30 AM-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.